DETAILED ACTION
Election/Restrictions
Claims 54-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 25, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the therapeutic treatment" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Since it is unclear whether claim 1 can be interpreted to provide a “therapeutic treatment”, the examiner does not provide an interpretation for the purposes of applying a prior art rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-11, 13-17, 19-21, and 25-29 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Augustsson et al., US 2015/0253226 (Augustsson).
Regarding claim 1, Augustsson discloses a method for separating target particles (see “ligand” and “microbead”, ¶ 0030-0031) from non-target particles (see “mixture of cells”, abstract) in a biofluid (see “blood”, ¶ 0029), the method comprising:
Pretreating the biofluid by introducing an additive (via REF 12, fig. 1) to alter at least one of a size of the target particles, size of the non-target particles, compressibility of the biofluid, compressibility of the target particles, compressibility of the non-target particles, aggregation potential of the target particles, and aggregation potential of the non-target particles (see “Ficoll, Percoll, Glycerol”, ¶ 0033, 0039);
Flowing the pretreated biofluid into an inlet (bifurcated junction of REF 12, 15) of a microfluidic separation channel (REF 16); and
Applying acoustic energy (via REF b-b’, fig. 1, ¶ 0059) to the microfluidic separation channel (REF 16) such that the target particles accumulate within at least one primary stream (see ‘e’, fig. 1) along the separation channel and the non-target particles accumulate within at least one secondary stream (see ‘e’, fig. 1) along the separation channel.
The examiner notes that “target particles” and “non-target particles” are treated interchangeably since either one represents a desired target for capture/analysis, or a desired target absent another particle or subset of particles.  Furthermore, there is no distinguishing feature drawn to either “target particles” or “non-target particles”.  For the purposes of examination, the examiner interprets such language to functionally recite first/second fractions.
Regarding claim 2, Augustsson discloses a method further comprising collecting the at least one primary stream comprising the target particles (via REF 13, fig. 1, ¶ 0010).
Regarding claim 3, Augustsson discloses a method further comprising separately collecting the at least one secondary stream comprising the non-target particles (via REF 14, fig. 1, ¶ 0010).
Regarding claim 4, Augustsson discloses a method wherein the additive is a solution to regulate viscosity of the biofluid (¶ 0033, 0042).
Regarding claims 5-6, Augustsson discloses a method further comprising using a cell aggregator as an additive, the cell aggregator being a long-chain polysaccharaide having a molecular weight between 100 and 500 kD (see “Ficoll”, ¶ 0033).
Regarding claim 8, Augustsson discloses a method further comprising selecting the cell aggregator to be a solution comprising antibodies that bind and aggregate non-target particles (¶ 0028, 0030-0032).
Regarding claim 9, Augustsson discloses a method further comprising selecting the cell aggregator to be a platelet activator (see “CD41”, ¶ 0032).
Regarding claims 10-11, Augustsson discloses a method further comprising introducing a density additive to alter at least one of density of the biofluid, density of the target particles, and density of the non-target particles (see “Ficoll”, ¶ 0033).
Regarding claim 13, Augustsson discloses a method further comprising introducing the additive to regulate the density of the biofluid to substantially match a density of the target particles (¶ 0033).
Regarding claim 14, Augustsson discloses a method further comprising introducing the additive to regulate the density of the biofluid to a density of between about 1.00 g/ml and about 1.15 g/ml (¶ 0033).
Regarding claim 15, Augustsson discloses a method further comprising introducing an additive to alter density of the biofluid and aggregation potential of non-target particles (see “Ficoll”, ¶ 0033).
Regarding claim 16, Augustsson discloses a method further comprising selecting the biofluid from blood or subcomponents thereof (¶ 0009).
Regarding claim 17, Augustsson discloses a method further comprising selecting the target particles to be synthetic capture particles (see “microbead”, ¶ 0028).
Regarding claim 19, Augustsson discloses a method further comprising obtaining the biofluid from a donor subject (¶ 0072).
Regarding claims 20-21, Augustsson discloses a method further comprising collecting and post-treating the at least one secondary stream (¶ 0075).
Regarding claim 25, Augustsson discloses a method further comprising flowing a second fluid (via REF 16, ¶ 0039) adjacent to the biofluid into an inlet of the microfluidic separation channel such that the biofluid and the second fluid flow in substantially parallel, laminar flow (see ‘e’, fig. 1).
Regarding claim 26, Augustsson discloses a method further comprising flowing the pretreated biofluid into the inlet of the microfluidic separation channel at a flow rate of between 0.03 mL/min to about 0.5 mL/min (¶ 0071).
Regarding claim 27, Augustsson discloses a method comprising introducing an additive to regulate the aggregation potential of the non-target particles (see “Ficoll”, ¶ 0033), the non-target particles comprising erythrocytes (¶ 0030-0032, Claims 1-3).
Regarding claim 28, Augustsson discloses a method comprising introducing an additive to regulate the aggregation potential of the non-target particles (see “Ficoll”, ¶ 0033), the non-target particles comprising platelets (¶ 0030-0032, Claims 1-3).
Regarding claim 29, Augustsson discloses a method wherein at least one of the non-target particles comprise at least one of live cells, frozen cells, preserved cells, and cells grown in a cell culture (¶ 0030-0032).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustsson.
Regarding claim 7, Augustsson does not explicitly disclose the concentration of the long-chain polysaccharide cell aggregator.  However, it would have been obvious to one having ordinary skill in the art to modify the method to utilize the desired concentration range since it has been held that where the general conditions of a claim are found in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of criticality or unexpected results (MPEP 2144.05, Section II, Part A).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustsson in view of Kaduchak et al., US 8134705 (Kaduchak).
Regarding claim 12, Augustsson does not explicitly disclose a method further comprising selecting the density additive to be a nonionic iodinated compound.  However, Kaduchak discloses acoustophoresis methods (abstract) utilizing additives such as nonionic iodinated compounds (see “iodixanol”, C5/L33-50).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the method of Augustsson to utilize the nonionic iodinated compound as described in Kaduchak since it has been shown that such compounds are effective in altering the density of fluids for the purpose of acoustic separations. 
Claims 18 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustsson in view of Ward et al., WO 2017/035262 (Ward).
Regarding claim 18, Augustsson does not explicitly disclose a method wherein the target particles are cell culture particles.  However, Ward discloses methods of separating particles (abstract) via acoustic energy (¶ 0084) wherein the desired particle is a cell culture particle (¶ 0218, 0221). 
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the method of Augustsson to separate cell culture samples as described in Ward in order to obtain desired cellular components derived from cell culture samples.
 Regarding claim 22, Ward further discloses a method wherein separated particles can be reintroduced into a patient (¶ 0289).
Regarding claim 23, Ward further discloses a method wherein the biofluid comprises non-target particles bound to the target particles, the method further comprising treating the biofluid to unbind the non-target particles for separation (see “de-clump” and “de-bulking”, ¶ 0093-0094).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779